—In a negligence action to recover damages for personal injuries, etc., the plaintiff's appeal from (1) an order of the Supreme Court, Nassau County (Feuerstein, J.), dated March 2, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint, and (2) a judgment of the same court, entered March 30, 1998, upon the order.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendants are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court properly granted the defendants’ motion *360for summary judgment. The condition over which the injured plaintiff tripped and fell was not an inherently dangerous one, and was readily observable by those employing the reasonable use of their senses (see, O’Connor v Katonah Museum of Art, 251 AD2d 561; Reuscher v Pergament Home Ctrs., 247 AD2d 603; Naim v Schwartz Bros. Mem. Chapels, 232 AD2d 383; Piloto v Diamond, 209 AD2d 393). Mangano, P. J., Bracken, Joy and Krausman, JJ., concur.